Order filed October 6, 2022




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00621-CR
                                  ____________

                      DANIEL JAMES GRAY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 405th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 06-CR-1249

                                    ORDER

      The clerk’s record in this appeal was filed September 16, 2022.

      Our review has determined that a relevant item has been omitted from the
clerk’s record. See Tex. R. App. P. 34.5(c). The record does not contain the May
31, 2022 Order of Findings and Fact and Conclusions of Law.

      The Galveston County District Clerk is directed to file a supplemental
clerk’s record on or before October 17, 2022, containing the above listed item.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                       PER CURIAM




Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.